DETAILED ACTION
This action is responsive to the following communication: Amendment filed 09/20/22.  This action is made final.
Claims 1-2, 4-10, 12-18 and 20 are pending in the case.  Claims 1, 9 and 17 are independent claims.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice as to Grounds of Rejection and Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1, 9, 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chokhawala et al. (U.S. Patent Application Publication 2019/0075187 A1 hereinafter Chokhawala)

With regard to claims 1, 9, 17, Chokhawala teaches a system, a computer program product, a method respectively for dynamic allocation of navigation tools based on learned user interaction, the system comprising: 
at least one non-transitory storage device <fig 1 item 130>; and 
at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to <fig 1 item 112>: 
 segment a graphical user interface (GUI) into one or more GUI grids, wherein the one or more GUI grids comprises one or more navigation tools positioned therein <fig 5A items 522-526 show segmentation of GUI>;
 receive information associated with an interaction of a user with the one or more GUI grids associated with a graphical user interface (GUI) displayed on a user computing device <fig 5 items 522-526 show user interface having grids and user interaction para 0053-0054>, wherein receiving further comprises:
monitoring the interaction of the user with the one or more navigation tools for a predetermined period of time <interactions can be monitored for a predetermined time greater than a day para 0040>; and 
determining the one or more GUI grids corresponding to the interaction of the user with the one or more navigation tools <as user interacts, appropriate navigation tool can be displayed para 0050, 0053-0054>;
receive information associated with the user <user interaction as what user searched, purchased can be received para 0031>; 
receive information associated with one or more interactions of one or more peers with the one or more GUI grids associated with the GUI displayed on one or more peer computing devices <user interactions associated with a second individual can be received fig 5B. para 0057-0058>; 
generate a training dataset based on at least the information associated with the interaction of the user with the one or more GUI grids, the information associated with the one or more interactions of the one or more peers with the one or more GUI grids, and the information associated with the user <model can be trained for prediction bases upon interaction and use by a group of users para 0049-0050>; 
initiate one or more machine learning algorithms on the training dataset, wherein initiating further comprises generating a first set of parameters <machine learning can be used fig 4 para 0047, variables for use in predictive model can be used para 0048-0049>; 
receive, via the user computing device, a user selection of a new navigation tool for placement on the GUI <dynamic dialog box can be displayed and inserted para 0050>; 
classify the new navigation tool using the first set of parameters, wherein classifying further comprises predicting a placement of the new navigation tool in at least one of one or more GUI grids associated with the GUI <additional items can be added to the user interface such as shipping price which was previously unseen <fig 5 item 538, para 0053-0054, classification and collaborative filtering can be used para 0049>>; and 
transmit control signals configured to execute the placement of the new navigation tool in the at least one of the one or more GUI grids associated with the GUI based on at least the classification <customization can be performed, based on training, predicting for presenting user interface items not presented before para 0049-0050>.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, 10, 12, 18, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chokhawala in view of Karunamuni et al (US Patent Application Publication 2021/0191612 A1 hereinafter Karunamuni).

With regard to claims 2, 10, 18, these claims depend upon claims 1, 9, 17 respectively, which are rejected above.  Chokhawala does not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Karunamuni teaches wherein the at least one processing device is further configured to: 
 receive information associated with the user, wherein the information associated with the user comprises at least a historical placement of one or more navigation tools on the GUI by the user on the user computing device <user can configure display for frequently used applications para 0545-0546>; and
 receive information associated with the one or more peers, wherein the information associated with the one or more peers comprises at least a historical placement of the one or more navigation tools on the GUI by the one or more peers on the one or more peer computing devices <user can configure display for frequently used applications para 0545-0546>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Chokhawala, Karunamuni before him/her before the effective filing date of the claimed invention, to modify the teachings of Chokhawala to include the teachings of Karunamuni, in order to obtain limitations taught by Karunamuni.  One would have been motivated to make such a combination because it provides easy access to commonly used applications and is well known in the art. 

With regard to claims 4, 12, 20, these claims depend upon claims 1, 9, 17 respectively, which are rejected above.  In addition, Chokhawala teaches wherein the at least one processing device is further configured to generate the information associated with the interaction of the user with the one or more GUI grids, wherein generating further comprises capturing one or more gestures executed by the user, wherein the one or more gestures comprises at least tap, press, two-finger tap, press-tap, press-and-hold, one-finger pan, two-finger pan, pinch, rotate, flick, drag-and-drop, slide to scroll, and slide-and-hold <clicks can be used to determine information associated with user intention para 0054>.
Claims 5, 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chokhawala in view of Karunamuni in view of ACCARDO et al (US Patent Application Publication 2021/0294582 A1 hereinafter Accardo).

With regard to claims 5, 13, these claims depend upon claims 4, 12 respectively, which are rejected above.  Chokhawala, Karunamuni do not appear to explicitly disclose limitations of this claim.
In the same field of endeavor Accardo teaches wherein the at least one processing device is further configured to generate the information associated with the interaction of the user with the one or more GUI grids, wherein generating further comprises capturing sequential interactions of the user with the one or more GUI grids <sequence of actions can be determined para 0059-0060>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Chokhawala, Karunamuni, Accardo before him/her before the effective filing date of the claimed invention, to modify the teachings of Chokhawala, Karunamuni to include the teachings of Accardo, in order to obtain limitations taught by Accardo.  One would have been motivated to make such a combination because it provides easy access to commonly used applications and is well known in the art. 

Claims 6, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chokhawala in view of Sinn et al (US Patent Application Publication 2020/0133641 A1 hereinafter Sinn).

With regard to claims 6, 14, these claims depend upon claims 1, 9 respectively, which are rejected above.  In addition, Chokhawala teaches wherein the at least one processing device is further configured to: 
 receive, via the user computing device, an access request from the user to access an application stored on the user computing device, wherein the application is associated with the GUI <login credentials are received para 0031>;
Chokhawala does not appear to explicitly disclose remaining limitations of this claim. In the same field of endeavor, Sinn teaches 
 transmit, an authentication request to the user, wherein the authentication request comprises at least a request for one or more authentication credentials from the user <login request is sent para 0068>; 
 receive the one or more authentication credentials from the user <para 0068>;
validate the user based on at least verifying the one or more authentication credentials <credentials are authenticated para 0069-0070>; and 
approve the access request to the GUI based on at least validating the user <access is allowed to the web portal para 0069-0070>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Chokhawala, Sinn before him/her before the effective filing date of the claimed invention, to modify the teachings of Chokhawala to include the teachings of Sinn, in order to obtain limitations taught by Sinn.  One would have been motivated to make such a combination because it provides access to only authorized users. 
Response to Arguments
Applicant's remarks filed on 09/20/22 have been considered but are not persuasive.
Regarding the previous rejection of the claims 3, 11 and 19, now incorporated in independent claims 1, 9 and 17 respectively,  Applicant argues on pages 11 (last para), page 12 (last two para) that the reference Chokhawala does not teach  “(1) segment a graphical user interface (GUI) into one or more GUI grids, wherein the one or more GUI grids comprises one or more navigation tools positioned therein; (2) monitoring the interaction of the user with the one or more navigation tools for a predetermined period of time; and (3) determining the one or more GUI grids corresponding to the interaction of the user with the one or more navigation tools” because Chokhawala merely discloses an arrangement of graphical icons, i.e., navigational tools, in a grid-like fashion and does not teach or suggest segmenting a graphical user interface (GUI) into one or more GUI grids, wherein the one or more GUI grids comprises one or more navigational tools positioned therein.
The Office respectfully disagrees, Chokhawala teaches the limitation as shown in fig 5A items 522-526 para 0052-0053 where a Graphical User interface is divided in three rows (segmented with one or more grids) and where user interface elements (navigation tool) are placed such as “Add to Cart” button item 524.

Applicant further argues on page 13 (first para) that Chokhawala does not teach “monitoring the interaction of the user with the one or more navigation tools for a predetermined period of time; and determining the one or more GUI grids corresponding to the interaction” because Chokhawala merely discloses collecting information related to the interactions by the individual at multiple interaction points of the entity over a period of time greater than one day.
The Office respectfully disagrees. Chokhawala teaches interactions with the navigation tools – click thru information for the user interface elements for a predetermined time para 0040. As the user navigates, customized layout of user interface is presented based upon user interactions para 0050, 0053-0054.
Therefore, the reference Chokhawala has been reasonably interpreted as teaching the recited claim language.
Conclusion
 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANIL K BHARGAVA/Primary Examiner, Art Unit 2142